Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 13-14, filed December 8, 2021, with respect to claims 1-18 have been fully considered and are persuasive.  The objection of claims 3, 9, 10, 11, 14, 15 and 17-18 has been withdrawn. 



Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20050198566 to Takamine discloses a printing apparatus, comprising (paragraph 70; printing apparatus 3):
      a controller configured to perform a RIP process of analyzing print data and create raster data based on print data (paragraph 70-73; print style sheet is analyzed that is 
       a printing device configured to print an image based on the raster data (paragraph 73; after rasterization by printing processing unit 304, the print engine 306 prints image based on raster data).



        US Patent Application Publication Pub. No. US 20150278658 to Hara discloses the print data being configured such that a target character and a glyph width for each character are described in a page description language (paragraph 93, 96-97, 101; PDF (print data); PDF data includes character attribute data that includes character width 404 (glyph width); see Fig. 8a); and
the glyph width being defined as a distance between an origin of the target character and an origin of a character next to the target character (paragraph 101, 129; see Fig. 8a showing character width 404 is distance between origin 401 of the target character and next character origin 402); the target character being arranged within the glyph width designated by the print data in creating the raster data (paragraph 84, 86, 101, 123, 176; characters are drawn (arranged) for printing (raster) within the character width).




      JP 05281946 to Aiba discloses a storage device configured to store fixed-width font information in which a fixed width is assigned to each character (paragraph 23-24, 33; ROM storage includes fixed width information storing section 411 that stores character information).

       With regards to independent claim 12, see above Statement on Reasons for Allowance for claim 1 since claim 12 discloses limitations similar to claim 1. 

       With regards to independent claim 16, see above Statement on Reasons for Allowance for claim 1 since claim 16 discloses limitations similar to claim 1. 

            In addition to the teachings of the claims 1, 12, and 16 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein, when the fixed-width font is determined to be used as a substitute font for the target character and when the glyph width of the target character is smaller than the fixed width and the glyph width of the target character is larger than the width of the bounding box of the glyph of the target character expressed by the fixed-width font, the controller is further configured to arrange, in the RIP process, the target character expressed by the fixed-width font such that the width of the bounding box is arranged within the glyph width”
       


       With regards to independent claim 9, the closest prior art of US Patent Application Publication Pub. No. US 20050198566 to Takamine discloses a printing apparatus, comprising (paragraph 70; printing apparatus 3):
        a controller configured to perform a RIP process of analyzing print data and create raster data based on print data (paragraph 70-73; print style sheet is analyzed that is associated with print data and the print data is rasterized by the print processing unit 304 (controller/RIP unit)),
       a printing device configured to print an image based on the raster data (paragraph 73; after rasterization by printing processing unit 304, the print engine 306 prints image based on raster data).


       JP 05281946 to Aiba discloses a storage device configured to store fixed-width font information in which a fixed width is assigned to each character and a proportional font in which different widths are assigned to respective characters (paragraph 20-22; paragraph 23-24, 33-34; ROM storage includes fixed width information storing section 411 that stores character information; ROM storage includes proportional width information storing section 411 that stores character information; for some characters the same width is used but other character may have fixed width information and proportional width information (different width) stored in tables 411 and 414).


        US Patent Application Publication Pub. No. US 20150278658 to Hara discloses the print data being configured such that a target character and a glyph width for each character are described in a page description language (paragraph 93, 96-97, 101; PDF (print data); PDF data includes character attribute data that includes character width 404 (glyph width) for the character; see Fig. 8a), the glyph width being defined as a distance between an origin of the target character and an origin of a character next to the target character (paragraph 101, 129; see Fig. 8a showing character width 404 is distance between origin 401 of the target character and next character origin 402), the target character being arranged within the glyph width designated by the print data in creating the raster data (paragraph 84, 86, 101, 123, 176; characters are drawn (arranged) for printing (raster) within the character width).



         In addition to the teachings of the claim 9 as a whole, the closest prior art of record failed to teach or suggest, 
      “wherein, when one of the fixed-width font and the proportional font is determined to be used as a substitute font for the target character, the controller is further configured to perform, in the RIP process:
arranging the target character expressed by the determined one of the fixed-width font and the proportional font so that the width of the target character expressed _by the determined one of the fixed-width font and the proportional font coincides with the glyph width when the glyph width of the target character is equal to a width of the target character expressed by the determined one of the fixed-width font and the proportional font;
        arranging the target character expressed by the determined one of the
fixed-width font and the proportional font such that the width of the target
character expressed by the determined one of the fixed-width font and the
proportional font is within the glyph width when the glyph width of the target
character is larger than the width of the target character expressed by the
determined one of the fixed-width font and the proportional font;
       arranging the target character expressed by the proportional font in a
reduced manner so that a reduced width of the target character expressed by the
proportional font is within the glyph width when the glyph width of the target
character is smaller than the width of the target character expressed by the
determined one of the fixed-width font and the proportional font, and the
determined one of the fixed-width font and the proportional font is the
proportional font;
      arranging the target character expressed by the fixed-width font in a
reduced manner so that the reduced fixed width of the target character
coincides with the glyph width when the glyph width of the target character is
smaller than the width of the target character expressed by the determined one
of the fixed-width font and the proportional font, the determined one of the
fixed-width font and the proportional font is the fixed-width font, and the glyph
width of the target character is equal to or smaller than a width of a bounding
box of the glyph of the target character expressed in the fixed-width font,
       arranging the target character expressed by the fixed-width font so that
the width of the bounding box is within the glyph width when the glyph width
of the target character is smaller than the width of the target character
expressed by the determined one of the fixed-width font and the proportional
font, the determined one of the fixed-width font and the proportional font is the
fixed-width font, and the glyph width of the target character is larger than the
width of the bounding box of the glyph of the target character expressed in the
fixed-width font”

            Therefore, claims 10-11 are allowable for depending on claim 9.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

          

Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
      US Patent Application Publication Pub. No. US 20150077772 to Satou discloses preview generating process for printing (see Abstract).



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/04/2022